Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The abstract of the disclosure is objected to because it is grammatically confusing due to a run-on sentence.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
Claims 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In line 2 of claim 6, "belt-like shape" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "like shape"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).  In the ultimate line of claim 10 “the pixel” is indefinite because it lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-2, 5-6 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KO et al. (US 2015/0370287).


    PNG
    media_image1.png
    592
    493
    media_image1.png
    Greyscale
As per claim 1 KO et al depicts in figures 3 & 7 and discloses: A display panel 150A comprising: a first region, a second region 30, and a display region 20, wherein the first region comprises part of the display region 20, wherein the second region 30 comprises another part of the display region 20, wherein the second region 30 is provided with a first component 304 & 310, wherein the second region 30 is capable of being bent with the first component 304 & 310 facing outward, wherein the first component 304 & 310 comprises a first elastic body 310 and a second elastic body 304, wherein the second elastic body 304 comprises an end portion part or the whole of which is covered with the first elastic body 310, and wherein the second elastic body 304 has a higher elastic modulus than the first elastic body 310. { [0099] The main body 10 is covered by the flexible material part 310 in an area where the folding member 301 is mounted so that the folding member 301 is shielded from the external environment. The flexible material part 310 may be made of a material such as rubber or silicon. The folding member 301 extends along a folding axis center, and the cover 40 extends along the folding axis therewith. }

As per claim 2 KO et al depicts in figures 3 & 7 and discloses: The display panel 150A according to claim 1, wherein the display region 20 has a function of performing display in a direction in which the first component 304 & 310 is not provided.


    PNG
    media_image2.png
    224
    519
    media_image2.png
    Greyscale
As per claim 5 KO et al depicts in figure 8 and discloses: The display panel 150A according to claim 1, wherein the first component 304 & 310 becomes thinner toward end portions in a cross section. 

As per claim 6 KO et al depicts in figures 7 & 8 and discloses: Insofar as the claim is definite and understood the display panel 150A according to claim 1, wherein the first component 304 & 310 has a belt-like shape to cross the display region 20.

As per claim 12 KO et al discloses: A data processing device comprising: an arithmetic device 120A and an input/output device 140A, wherein the arithmetic device 120A is supplied with input data or sensing data, wherein the arithmetic device 120A supplies control data { [0063] The processor 120A may decode a command received from any other components described above (e.g., the memory 130A, the input/output interface 140A, the display 150A, the communication interface 160A) through, for example, the bus 110A and execute an arithmetic operation or data processing according to the decoded command.} and image data{ [0072] The display 150A may display various information items (e.g., multimedia data or text data) to the user.}, wherein the input/output device 140A supplies the input data and the sensing data, wherein the input/output device 140A is supplied with the control data and the image data, wherein the input/output device 140A comprises a display portion 150A { [0079] The display 20 may be configured as a touch screen which enables data input/output.}, an input portion 140A, and a sensing portion, wherein the display portion 150A comprises the display panel 150A display portion 150A displays the image data on the basis of the control data, wherein the input portion 140A generates the input data, and wherein the sensing portion generates the sensing data. { [0071] The input/output interface 140A may relay a command or data input from a sensor (e.g., an acceleration sensor or a gyro sensor) or by the user through an input device (e.g., a keyboard or a touch screen) to, for example, the processor 120A, the memory 130A, or the communication interface 160A through the bus 110A. For example, the input/output interface 140A may provide data for the user's touch, which is input through the touch screen, to the processor 120A. In addition, the input/output interface 140A may output, for example, a command or data received from the processor 120A, the memory 130A, and/or the communication interface 160A, through the bus 110A through an output device (e.g., a speaker or a display). For example, the input/output interface 140A may output sound data processed through the processor 120A to the user through the speaker. }

As per claim 13 KO et al discloses: A data processing device comprising: one or more of a keyboard, a hardware button, a pointing device, a touch sensor, an illuminance sensor, an imaging device, an audio input device, an eye-gaze input device, and an attitude sensing device, and the display panel 150A according to claim 1. { [0071] The input/output interface 140A may relay a command or data input from a sensor (e.g., an acceleration sensor or a gyro sensor) or by the user through an input device (e.g., a keyboard or a touch screen) to, for example, the processor 120A, the memory 130A, or the communication interface 160A through the bus 110A. For example, the input/output interface 140A may provide data for the user's touch, which is input through the touch screen, to the processor 120A. In addition, the input/output interface 140A may output, for example, a command or data received from the processor 120A, the memory 130A, and/or the communication interface 160A, through the bus 110A through an output device (e.g., a speaker or a display). For example, the input/output interface 140A may output sound data processed through the processor 120A to the user through the speaker. }

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over KO et al. (US 2015/0370287) in view of Kim et al. (US 2015/0036269).  KO et al. discloses the claimed invention.  See description supra.

Regarding claim 3 KO et al is silent as to: the second region 30 of KO et al capable of being bent with a curvature radius larger than 2 mm.  With respect to claim 3 Kim et al discloses: [0039] As shown in FIG. 2B, the flexible display panel 100 may be fully folded in such a way that the pair of the peripheral regions SA face each other. A curvature radius CR of the flexible display panel 100 at the folding region FA may range from about 0.5 mm to about 10 mm.}

.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over KO et al. (US 2015/0370287).  KO et al. discloses the claimed invention in view of Watanabe (US 2012/0008267).  KO et al discloses the claimed invention. See description supra.

	
As per claim 4 KO et al discloses: The display panel 150A according to claim 1, wherein a thickness of the second region 30 first component 304 & 310.  

Regarding claim 4 KO et al is silent as to: a thickness of the second region 30 being smaller than a thickness obtained by addition of 100 μm to a thickness of the first component 304 & 310.  With respect to claim 4, Watanabe discloses: [0104] The thickness of the display panel 10 (i.e., the total thickness of the first substrate 31, the second substrate 32, and the liquid crystal layer) is preferably about 10-100 .mu.m, depending on the substrate material, because stress is easily concentrated if the display panel 10 is excessively thin and soft, and the display panel 10 is not easily bent if the display panel 10 is excessively thick. 

.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over KO et al. (US 2015/0370287).  KO et al. discloses the claimed invention in view of Tada et al. (US 2017/0280531).  KO et al discloses the claimed invention.  See description supra.

However, regarding claim 7 KO et al is silent as to: The display panel 150A according to claim 1, further comprising: a sealant, a first base, a second base, and a third region.  With respect to claim 7 Tada et al depicts in figures 1, 10 & 11 and discloses: The display panel 150A according to claim 1, further comprising: a sealant 40 { [0076] The counter substrate 31 seals the organic EL device 10 together with the adhesive layer 40.}, a first base 31, a second base 11, and a third region, wherein the sealant 40 is positioned between the first base 31 and the second base 11, wherein the second base 11 comprises a region overlapping with the first base 31, wherein the first region comprises part of the overlapping region, wherein the second region 30 comprises another part of the overlapping region, wherein the third region comprises the overlapping region, an end portion of the first base 31, the second base 11, and a second component 50, wherein the second component 50 covers the end portion of the first base 31, and wherein the second component 50 has lower moisture permeability than the sealant 40.

[0049] of Tada et al.

However, regarding claim 8 KO et al is specifically silent as to: a pixel, pixel circuit and display element.  With respect to claim 8 Tada et al depicts in figures 2 & 3 and discloses: The display panel 150A according to claim 1, further comprising: a pixel 5, wherein the pixel 5 comprises a functional layer and a display element 10R, 10G or 10B, wherein the functional layer comprises a pixel circuit 140, and wherein the pixel circuit 140 is electrically connected to the display element 10R, 10G or 10B.

Regarding claim 9 KO et al is specifically silent as to:  a group of pixels, scan and signal lines.   With respect to claim 9 Tada et al depicts in figures 2 & 3 and discloses: The display panel 150A according to claim 1, wherein the display region 20 comprises a group of pixels 5R, 5G or 5B, a different group of pixels 5R, 5G or 5B, a scan line 130A, and a signal line 120A, wherein the group of pixels 5R, 5G or 5B comprise the pixel 5, wherein the group of pixels 5R, 5G or 5B are provided in a row direction, wherein the different group of pixels 5R, 5G or 5B comprise the pixel 5, wherein the different group of pixels 5R, 5G or 5B are provided in a column direction intersecting the row direction, wherein the scan line 130A is electrically connected to the group of pixels 5R, 5G or 5B, and wherein the signal line 120A is electrically connected to the different group of pixels 5R, 5G or 5B.

As per claim 10 KO et al depicts in figure 1 and discloses: A display device comprising: the display panel 150A according to claim 1 and a control portion 120A, wherein the control portion 120A is supplied with image data { [0072] The display 150A may display various information items (e.g., multimedia data or text data) to the user.} and control data { [0063] The processor 120A may decode a command received from any other components described above (e.g., the memory 130A, the input/output interface 140A, the display 150A, the communication interface 160A) through, for example, the bus 110A and execute an arithmetic operation or data processing according to the decoded command.}, wherein the control portion 120A generates data on the basis of the image data, wherein the control portion 120A generates a control signal on the basis of the control data, wherein the control portion 120A supplies the data and the control signal, wherein the display panel 150A is supplied with the data or the control signal, and wherein 

As per claim 11 KO et al discloses: An input/output device 140A comprising: an input portion 140A and a display portion, wherein the display portion comprises the display panel 150A according to claim 1, wherein the input portion 140A comprises a sensing region, wherein the input portion 140A senses an object approaching the sensing region, and wherein the sensing region comprises a region overlapping with The input/output interface 140A may relay a command or data input from a sensor (e.g., an acceleration sensor or a gyro sensor) or by the user through an input device (e.g., a keyboard or a touch screen) to, for example, the processor 120A, the memory 130A, or the communication interface 160A through the bus 110A. For example, the input/output interface 140A may provide data for the user's touch, which is input through the touch screen, to the processor 120A. In addition, the input/output interface 140A may output, for example, a command or data received from the processor 120A, the memory 130A, and/or the communication interface 160A, through the bus 110A through an output device (e.g., a speaker or a display). For example, the input/output interface 140A may output sound data processed through the processor 120A to the user through the speaker. }

Regarding claims 10 and 11 KO et al is silent as to: a pixel.  With respect to claims 10 and 11 Tada et al discloses: pixel 5.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the display panel or device of KO et al with pixels, pixel circuits, pixel groups, scan and signal lines as taught by Tada et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to pixels, pixel circuits, pixel groups, scan and signal lines to provide a display with “low power consumption, responsiveness, and decrease in thickness of the display unit itself”.  See [0002] of Tada et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572.  The examiner can normally be reached on Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd